DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office action is in response to amendment/reconsideration filed on 06/10/2021, the amendments have been considered. Claims 1-3, 8, 10, and 12 have been amended. Claim 5 had been previously canceled. Claims 13-21 are newly added. Claims 1-4 and 6-21 are pending for examination, the rejection cited as stated below.


Response to Arguments
Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive. Applicant asserts that the prior art of Millet does not disclose “upon receiving a request for progressively downloading a multimedia content, described in a downloadable description file offering at least two quality levels for the multimedia content, said request comprising a requested rendering quality of said content” and that the prior art of Millet does not disclose "request [for content] comprising a requested rendering quality of said content.

The Examiner respectfully disagrees, as Milled discloses in Paragraph 0028 that the user requests to view a video segment (i.e., multimedia content). The device will then automatically determine whether an incompatibility exists between the power available to the device and the power 
The Examiner encourages Applicant to further define what the two quality levels for the multimedia content are (e.g., the same multimedia content but with different resolutions, the multimedia content with different qualities – video, sound, etc.) in order to further distinguish the claim language from the prior art of record.

Applicant asserts that the prior art of He does not disclose all the other elements of claim 1 that are tied to the “first type” of power supply.
The Examiner respectfully disagrees, as He discloses in Paragraph 0032 a power aware adaptation for a power aware video streaming system may be based on complexity information. Paragraph 0037 discloses determining a remaining battery capacity. Paragraph 0055 discloses determining battery usage.


Based on the rationale explained above, the Examiner disagrees with the prior art being silent to the claimed embodiment.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Timothy J. Millet et al (US 20090313484 A1), hereinafter “Millet” in view of in view of Yuwen He et al (US 20160057489 A1), hereinafter “He”.

Regarding Claim 1, Millet discloses a method comprising:
automatically managing electricity consumption of a processing device for processing multimedia content (Millet, Abstract, Paragraph 0028, automatically adjusting video settings to reduce power required to play requested video segment for the desired playback duration), the processing device being powered by a power supply of a first type (Millet, Paragraph 0027, device contains a battery. Paragraph 0037, intelligent power manager automatically adjusts one or more video settings in order to reach a configuration by which the device is capable of playing the video segment in its entirety),
said automatically managing comprising executing the following acts on the processing device upon receiving a request for progressively downloading a multimedia content, described in a downloadable description file offering at least two quality levels for the multimedia content, said request comprising a requested rendering quality of said content (Millet, Paragraph 0028, user requests to watch a video segment. Device automatically adjusts one or more video settings, such as display resolution levels, video bit-rates, backlight intensity levels, sound volume levels and so forth, for lowering the overall power consumption, thereby enabling longer viewing times. Paragraph 0037, intelligent power manager (e.g., executed by the processor) may automatically adjust one or more of the video settings in order to reach a configuration by which the device is capable of playing the video segment in its entirety).

first type of the power supply; requesting a progressive download of said multimedia content, a first of said at least two quality levels offered by said downloaded description file being selected for at least one fragment of said multimedia content at least as a basis of  a match between said requested rendering quality of the content and the first type; and processing the multimedia content in order to render the at least one fragment of the multimedia content in said first quality level.
He, from the same or similar field of endeavor, discloses downloading said description file (He, Paragraph 0041, media presentation description (MPD) is accessed by the client through HTTP and may select the segments that may fulfill its bandwidth or resolution criteria according to the MPD file. Paragraph 0051, MPD and other types of manifest files are signaled to the client);
obtaining the first type of the power supply (He, Paragraph 0034, device for power aware streaming. Paragraph 0053, power aware adaptation at the client side that senses power on the device. Paragraph 0055, power sensing module provides current battery level);
requesting a progressive download of said multimedia content, a first of said at least two quality levels offered by said downloaded description file being selected for at least one fragment of said multimedia content at least as a basis of  a match between said requested rendering quality of the content and the first type (He, Paragraph 0041, the information of those contents, such as bitrate, byte range, and URL, may be described with a XML-based manifest file (MF) called a Media Presentation Description (MPD). The client may access this content through HTTP and may select the segments that may fulfill its bandwidth or resolution criteria according to the MPD file. Paragraph 0042, client requests and receive a MPD file from a HTTP streaming server and decides the segments to request according to its capabilities, such as its display resolution. Client sends requests to the server, which sends the video segments to the client per its request. Paragraph 0053, the power aware adaptation control at the client side may adaptively choose segments for a receiver according to information that may be obtained from bandwidth sensing, power sensing, and/or CPU load status);
and processing the multimedia content in order to render the at least one fragment of the multimedia content in said first quality level (He, Paragraph 0055, the power aware client 608 may then apply the power adaptation logic 604 to ensure efficient power usage. Adaptation may involve updating a power dissipation rate (PDR) and adapting a complexity level (CL) to satisfy configurable objectives. Paragraphs 0059-0060, using the power adaptation logic, video quality is provided given the remaining battery level).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Millet in view of He in order to further modify the method of prolonging battery life of devices from the teachings of Millet with the method of providing streaming service to clients based on available battery power from the teachings of He.
One of ordinary skill in the art would have been motivated because in an effort to prolong the battery endurance and to provide full-length video playback may promote delivering a satisfactory user experience of video streaming applications on mobile platforms (He – Paragraphs 0047-0048).

Regarding Claim 2, the combination of Millet and He disclose the method according to Claim 1 above, where Millet further discloses wherein the power supply has a finite duration (Millet, Paragraph 0027, reduction of power consumption prolongs battery lifetime of the device. Examiner interprets battery lifetime to be equivalent to the type of power supply having a finite duration),
and the method also includes:
Millet, Paragraph 0037, intelligent power manager determines total power available to the device);
and checking a match between said requested rendering quality of the content and the power supply state of the processing device (Millet, Paragraphs 0065-0066, determination of amount of power the media player is expected to consume in playing the video segment in its entirety or for a specified duration using the configurations provided by the user (video bit-rate, resolution, color, etc.) by comparing levels of electrical power available to the device’s power supply).

Regarding Claim 3, the combination of Millet and He disclose the method according to Claim 1 above, where Millet further discloses wherein the processing device is powered by a power supply having a finite power supplying duration (Millet, Paragraph 0027, reduction of power consumption prolongs battery lifetime of the device. Examiner interprets battery lifetime to be equivalent to the type of power supply having a finite duration),
and the method includes the following acts executed on the processing device:
obtaining a desired duration of rendering of the content (Millet, Paragraphs 0027-0029, adjusting power consumption of the device in order to prolong the battery life of the deice, thus enabling the user to operate the device to view requested video segments for the desired durations);
obtaining a possible duration of rendering on the basis of a residual charge of the power supply and the requested rendering quality of the content (Millet, Paragraph 0050, processor tallies the total amount of power that these systems, as initially configured, will consume for the duration of the video segment, such as a movie, by taking into consideration video file characteristics, such as size of the video file, duration of the selected video segment, etc. Paragraph 0053, determining amount of power available to the battery supply in order to determine if video segment can be played. Paragraph 0056, adjustments prolong the available viewing time of the full video. Paragraph 0062, adjusting viewing resolution, video bit-rates, etc. until the power level which the media player is expected to consume in playing the entire video segment for the duration is less or otherwise matches the power available to the media player);
-4-and wherein:
said first quality level is selected in such a way that the possible duration of rendering is at least equal to the desired duration of rendering (Millet, Paragraph 0053, if the available power within the power supply exceeds or is equal to the power required to operate the above systems as initially configured for the entire duration of the video segment, then the video segment may be played back to the user in accordance with those initial video settings configurations).

Regarding Claim 4, the combination of Millet and He disclose the method according to Claim 1 above, where Millet further discloses wherein the requested rendering quality of the content is linked to a characteristic of coding, of speed or of resolution (Millet, Paragraphs 0052, 0054, adjusting one or more video settings characteristics (e.g., size of video segment, video resolution, bit-rates, etc.) in order to determine whether total power available to the device is sufficient for viewing the video segment based on the adjusted video settings. Paragraph 0055, several video setting options are offered from which the user can select to view the desired video segment for the duration).

Regarding Claim 6, the combination of Millet and He disclose the method according to Claim 1 above, where Millet further discloses further including entering a level of complexity into said Millet, Paragraphs 0052, 0054, adjusting one or more video settings characteristics (e.g., size of video segment, video resolution, bit-rates, etc.) in order to determine whether total power available to the device is sufficient for viewing the video segment based on the adjusted video settings. Paragraph 0055, different options for different video settings (e.g., setting set to low resolution, setting including a high resolution, but with backlighting set to medium magnitude and volume level set to low magnitude) based on power management).

Regarding Claim 7, the combination of Millet and He disclose the method according to Claim 1 above, where Millet further discloses further including entering a duration of charge into said downloaded description file, said first quality level being further selected as a basis of said entered duration of charge (Millet, Paragraphs 0052, 0054, adjusting one or more video settings characteristics (e.g., size of video segment, video resolution, bit-rates, etc.) in order to determine whether total power available to the device is sufficient for viewing the video segment based on the adjusted video settings. Paragraph 0066, media player compares levels of electrical power available to the device’s batteries (e.g., power supply) with that required for operating the device as initially configured in order to determine if the video segment can be played in its entirety).

Regarding Claim 8, the combination of Millet and He disclose the method according to Claim 1 above, where Millet further discloses wherein the match between said requested rendering quality of the content and the first type is checked by the following sub-acts executed on the device:
Millet, Paragraphs 0036-0037, intelligent power management is adapted to distribute power available in the battery between various components of the device. Control settings consume different levels of power of the device. Intelligent power manager determine the total power available to the device to play the video segments using different video settings);
reading in said structure at least one required type of power supply for said at least one required content quality (Millet, Paragraph 0037, intelligent power manager determines the available power of the device’s battery that is sufficient for playing the video segment with different video settings (high/medium/low resolution (content quality));
and -5-comparing the first type with said at least one required type of power supply (Millet, Paragraph 0037, intelligent power manager determines if the battery of the device is sufficient or not for playing the video segment using the user’s video settings).

Regarding Claim 9, the combination of Millet and He disclose the method according to Claim 1 above, where Millet further discloses wherein the act of selecting said first quality level is followed by the transmission of a message relating to the quality of the content (Millet, Paragraph 0043, notifying the user of adjustment of video resolution (e.g., from MED to below MED). Paragraphs 0045, 0056, intelligent power manager sends a message notifying the user that the amount of power available to the device is insufficient for playing the video segment in accordance with either the initial video settings configuration or the adjusted video settings configuration may be displayed on the display of the device. Paragraph 0053, if the available power within the power supply exceeds or is equal to the power required to operate the above systems as initially configured for the entire duration of the video segment, then the video segment may be played back to the user in accordance with those initial video settings configurations. Paragraph 0055, intelligent power manager may offer the user several alternate video setting options from which the user can select to view the desired video segment for the entire duration).


Claim 10 carries similar limitations as discussed with regards to Claim 1 above and therefore is rejected for the same reason.


Regarding Claim 11, the combination of Millet and He disclose a digital decoder comprising the processing device according to Claim 10 above (Millet, Paragraph 0034, device contains encoder/decoder).


Claim 12 carries similar limitations as discussed with regards to Claims 1 and 10 above and therefore is rejected for the same reason.


Regarding Claim 13, the combination of Millet and He disclose the method according to claim 1 above, where Millet further discloses wherein the first type of the power supply belongs to a group consisting of: mains power supply (Millet, Fig 2, Paragraph 0036, power supply); battery (Millet, Paragraph 0027, device contains battery); serial power supply (Millet, Paragraph 0033, device contains USB port. Examiner notes that Page 10, lines 9-12 disclose the serial power supply as a USB).
Regarding Claim 14, this claimed limitation is the same as the limitation addressed to Claim 2 above. Therefore it is rejected under the same rationale.

Regarding Claim 15, this claimed limitation is the same as the limitation addressed to Claim 3 above. Therefore it is rejected under the same rationale.

Regarding Claim 16, this claimed limitation is the same as the limitation addressed to Claim 4 above. Therefore it is rejected under the same rationale.

Regarding Claim 17, this claimed limitation is the same as the limitation addressed to Claim 6 above. Therefore it is rejected under the same rationale.

Regarding Claim 18, this claimed limitation is the same as the limitation addressed to Claim 7 above. Therefore it is rejected under the same rationale.

Regarding Claim 19, this claimed limitation is the same as the limitation addressed to Claim 8 above. Therefore it is rejected under the same rationale.

Regarding Claim 20, this claimed limitation is the same as the limitation addressed to Claim 9 above. Therefore it is rejected under the same rationale.

Regarding Claim 21, this claimed limitation is the same as the limitation addressed to Claim 13 above. Therefore it is rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446